 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON

 7

 8    UNITED FEDERATION OF                            )
      CHURCHES, LLC (DBA “THE                         )           No. 20-cv-509
 9    SATANIC TEMPLE”),                               )
                                                      )           PLAINTIFF’S CORPORATE
10                           Plaintiff,               )           DISCLOSURE STATEMENT
                                                      )
11                    v.                              )
                                                      )
12    DAVID ALAN JOHNSON (AKA “ADJ”),                 )
      LEAH FISHBAUGH, MICKEY                          )
13    MEEHAM, AND NATHAN SULLIVAN,                    )
                                                      )
14                           Defendants.              )

15

16          Pursuant to LCR 7.1, Plaintiff United Federation of Churches, LLC (dba “The Satanic

17   Temple”) states that it has the following members: Calvin Soling and Doug Misicko.

18          Respectfully submitted this 6th day of April, 2020.
19

20                                         LYBECK PEDREIRA & JUSTUS, PLLC
21
                                           By: /s/ Benjamin Justus
22                                         Benjamin Justus (#38855)
                                           Attorneys for Plaintiff
23                                         Chase Bank Building
                                           7900 SE 28th St., Fifth Floor
24                                         Mercer Island, WA 98040
25                                         206.687.7805 /ph 206.230.7791 /fax
                                           ben@lpjustus.com / email Justus
26


      PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT - 1                              Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building

      No. 20-cv-509                                                                7900 SE 28th Street, Fifth Floor
                                                                                     Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
